DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

This Office Action is responsive to Applicant’s remarks received on January 04, 2022.  Claims 1 and 4-19 are pending.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “device for receiving” and “image processing unit for generating” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101

The previous 101 rejections have been withdrawn in light of Applicant’s amendment.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 4, 5, 7, 8 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Helm et al. (US 2015/0078647) and Stayman et al. (US 2014/0010431).
Regarding claim 1, Helm et al. discloses a method of medical imaging for representing a 3D volume with at least one foreign object introduced into a tissue (“The present teachings provide a computer-implemented method of implant detection includes receiving a three-dimensional (3D) image of an anatomy portion of a patient from computed tomography (CT) projections of the patient in an image processing computing system” at paragraph 0007, line 1), which foreign object comprises at least one individual foreign object, wherein each individual foreign object comprises at least one individual foreign object component (“The implant 200 is a pedicle screw (two pedicle screws 200 are shown in FIG. 3). The pedicle screw 200 includes a head 206 and a threaded shaft 202 having a longitudinal axis A. The pedicle screws 200 are inserted through the pedicle such that their axes are directed toward the apex of the vertebral body 91. The head of the screw 206 is captured by a receiver or seat 204 that is also used for coupling to elongated rods 250 of a spinal fixation system shown in FIG. 4. As shown in FIG. 4, the elongated rods 250 can be secured in the receivers 204 with corresponding locking plugs 208. The heads 206 of the screws are at lower portions of the receivers 204 under the elongated rods 250” at paragraph 0053, line 11), the method comprising: 
providing a 3D volume containing voxels of the at least one foreign object and voxels of tissue surrounding the at least one foreign object (“By rotating the x-ray source 
identifying the voxels of the at least one foreign object by application of a processing rule (“To determine whether a cluster of voxels is an artifact of an implant (i.e., an implant candidate), such as a metallic or ceramic screw or other implant, various factors or characteristics of the cluster can be compared with corresponding characteristics of artifacts from a potential implant, at block 504. Characteristics that can be compared include intensity of the image, mass attenuation, density and material composition. These characteristics can be stored in the implant database 114 (FIG. 2), which can include the tables of such properties for common implants for a particular anatomy, such as spinal implants, hip and knee implants or orthopedic and non-orthopedic implants” at paragraph 0057, line 15); 
segmenting the voxels of the at least one foreign object from the voxels of the tissue surrounding the at least one foreign object while maintaining the 3D volume (“Based on the comparison, voxels potentially related to an implant artifact are selected on a CT slice at block 506 and grouped into an implant candidate (or artifact candidate for an implant) at block 508” at paragraph 0057, line 35); 
segmenting, in a second segmentation step, the at least one foreign object into its individual foreign objects (“Based on the comparison, voxels potentially related to an implant artifact are selected on a CT slice at block 506 and grouped into an implant 
generating a synthetic volume from a residual volume and the volume of the at least one foreign object (“A stylized, CAD, graphical or other image of the selected implant 200' can be overlaid and registered with the determined orientation and location on the CT slice at block 514, as also shown in FIG. 6. The image of the selected implant can be rendered in a selectable color and with a selectable degree of transparency at block 516” at paragraph 0057, second to last sentence); and 
representing the synthetic volume on a display device using a windowing system (“If an implant is identified, then the image of the implant overlaid on a CT slice, such as in FIG. 6, can be shown on the display at block 620. The user can be prompted to either accept or reject the overlaid implant image at block 606. If the user accepts the implant image, the implant image can be saved at block 608. If the user rejects the implant image, the user can edit the implant image at block 610. Editing of the implant image at block 610 can include adding or removing colorization of the implant, changing the transparency of the implant image, moving or rotating the image relative to the associated artifact, zooming, changing contrast and performing image editing actions 
Helm et al. does not explicitly disclose segmenting, in a third segmentation step, the individual foreign objects of the at least one foreign object into the individual foreign object components of the individual foreign objects.
Stayman et al. discloses a method in the same field of endeavor of metal artifact detection comprising segmenting, in a segmentation step, the individual foreign objects of the at least one foreign object into the individual foreign object components of the individual foreign objects (“a unilateral two-component polyaxial screw” at paragraph 0093, line 3; “Using the unconstrained objective function, processor 108 may construct a model of the object containing the component based on the unconstrained objective function and the image data (block 210).” At paragraph 0041; as each component is modeled, the polyaxial screw is therefore separated into its individual components).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the individual component identification as taught by Stayman et al. in the system of Helm et al. to be able to therefore accurately identify the positioning of each component relative to the patient’s anatomy for better visualization and evaluation of the image data.
claim 4, the Helm et al. and Stayman et al. combination discloses a method wherein the segmentation of the voxels of the at least one foreign object, the second segmentation of the volumes of the at least one individual foreign object and the third segmentation of the volumes of the individual foreign objects into the individual foreign object components take place by means of contrast methods (“A post-processing software module configured to execute image processing commands is incorporated in the image processing module 112 and can identify and locate clusters of voxels that are brighter or have higher contrast than the average brightness of surrounding voxels in a CT slice for the particular range of intensity of the x-ray source 36, at block 502” Helm et al. at paragraph 0057, line 5; “The processor 108 compares the intensity and contrast characteristics of voxels in the 3D image and various CT slice locations and selects clusters of voxels with characteristics associated with known implant artifacts” Helm et al. at paragraph 0061, line 13).
Regarding claim 5, the Helm et al. and Stayman et al. combination discloses a method wherein the segmentation of the at least one foreign object into individual foreign objects and the segmentation of the individual foreign objects into the individual foreign object components take place using information about their geometric shape (“In the case of pedicle screws, for example, the database can include the composition, size, shape and orientation relative to vertebral bodies in exemplary spinal fixation or other spinal corrective procedures as well as expected artifact shapes, sizes, brightness, attenuation, density, etc., for comparison” Helm et al. at paragraph 0057, line 30; “Component model source 106 may be a source adapted to provide a component model. The component model may be a model of the component. The 
Regarding claim 7, Helm et al. discloses a method wherein the voxels of the at least one individual foreign object are assigned to a tool, a screw, a hollow screw, a nail, a plate, a connecting structure (“The implant 200 is a pedicle screw (two pedicle screws 200 are shown in FIG. 3). The pedicle screw 200 includes a head 206 and a threaded shaft 202 having a longitudinal axis A. The pedicle screws 200 are inserted through the pedicle such that their axes are directed toward the apex of the vertebral body 91. The head of the screw 206 is captured by a receiver or seat 204 that is also used for coupling to elongated rods 250 of a spinal fixation system shown in FIG. 4. As shown in FIG. 4, the elongated rods 250 can be secured in the receivers 204 with corresponding locking plugs 208. The heads 206 of the screws are at lower portions of the receivers 204 under the elongated rods 250” at paragraph 0053, line 11) or an X-ray positive marker.
claim 8, Helm et al. discloses a method wherein the at least one foreign object in the representation of the synthetic volume on the display device is supplemented by an adapted model of the at least one foreign object, individual foreign object and individual foreign object component, or is overlain by the representation of an adapted model of the at least one foreign object (“A stylized, CAD, graphical or other image of the selected implant 200' can be overlaid and registered with the determined orientation and location on the CT slice at block 514, as also shown in FIG. 6. The image of the selected implant can be rendered in a selectable color and with a selectable degree of transparency at block 516” at paragraph 0057, second to last sentence).
Regarding claim 10, the Helm et al. and Stayman et al. combination discloses a method wherein the representations of the individual foreign objects and of the individual foreign object components are identified (“a unilateral two-component polyaxial screw” Stayman et al. at paragraph 0093, line 3; “Using the unconstrained objective function, processor 108 may construct a model of the object containing the component based on the unconstrained objective function and the image data (block 210).” Stayman et al. at paragraph 0041; as each component is modeled, the polyaxial screw is therefore separated into its individual components).
Regarding claim 11, the Helm et al. and Stayman et al. combination discloses a method wherein the representations of the individual foreign objects and individual foreign object components are identified by coloring (“The image of the implant can be a wire or solid CAD drawing or other digital rendering of the implant and include colorization of a contour of the image or filler colorization of the image of the implant 
Regarding claim 12, the Helm et al. and Stayman et al. combination discloses a method wherein the representations of the boundaries of the foreign objects, of the individual foreign objects and individual foreign object components are identified (“A stylized, CAD, graphical or other image of the selected implant 200' can be overlaid and registered with the determined orientation and location on the CT slice at block 514, as also shown in FIG. 6. The image of the selected implant can be rendered in a selectable color and with a selectable degree of transparency at block 516” Helm et al. at paragraph 0057, second to last sentence; see Figure 6 of Helm et al.; “Bottom) Unilateral two-component polyaxial screw. The window and level for all images is 500 and 150 HU, respectively. The overlay in the true image (left) shows the true pose of the component(s), whereas that in the KCR reconstruction (right) shows the pose as estimated by the simultaneous registration and reconstruction process” Stayman et al. at paragraph 0102, line 9; see Figure 8 of Stayman et al. where the bottom group of images identifies the two-component screw).
Regarding claim 13, Helm et al. discloses a method wherein the positions and/or orientations of the foreign objects, of the individual foreign objects (“A stylized, CAD, graphical or other image of the selected implant 200' can be overlaid and registered with the determined orientation and location on the CT slice at block 514, as also shown in FIG. 6. The image of the selected implant can be rendered in a selectable color and with a selectable degree of transparency at block 516” at paragraph 0057, second to 
Regarding claim 14, Helm et al. discloses a method wherein a subset of the foreign objects or a subset of the individual foreign objects or a subset of the individual foreign object components is taken into account in the calculation of the windowing (“A stylized, CAD, graphical or other image of the selected implant 200' can be overlaid and registered with the determined orientation and location on the CT slice at block 514, as also shown in FIG. 6. The image of the selected implant can be rendered in a selectable color and with a selectable degree of transparency at block 516” at paragraph 0057, second to last sentence).
Regarding claim 15, Helm et al. discloses a device for carrying out the method according to claim 1, the device comprising: 
a device for receiving a 3D volume containing the at least one foreign object (“The present teachings provide a computer-implemented method of implant detection includes receiving a three-dimensional (3D) image of an anatomy portion of a patient from computed tomography (CT) projections of the patient in an image processing computing system” at paragraph 0007, line 1); 
a computer with a memory unit (“computing system 22, which can be the same as the image processing computing system 100 shown in FIG. 2 . . . = The computing system 22 can include a variety of computer-readable media” at paragraph 0035, line 1); 
an image processing unit for generating a 3D view of the 3D X-ray volume with variable 3D views and for defining sectional planes for sectional image representations 
a graphical user interface with an image output unit (“Displayed image data 18 can be displayed on a display device 20, and additionally, can be displayed on a display device 32a associated with an imaging computing system 32” at paragraph 0033, line 6) and an input unit for the image processing unit and a control unit for changing the sectional planes (“In one example, the computing system 22 can include an input device 24, such as a keyboard, and one or more processors 26 (the one or more processors can include multiple-processing core processors, microprocessors, etc.) that can be incorporated with the computing system 22. The input device 24 can include any suitable device to enable a user to interface with the computing system 22” at paragraph 0036, line 1).
claim 16, Helm et al. discloses a device wherein the received 3D volume is the result of a reconstruction from measurement data of a modality from a group of modalities, the group containing at least one C-arm X-ray apparatus and a computer tomograph (“x-ray computed tomography (CT), including cone beam CT (CBCT) and in other imaging methods using an x-ray source” at paragraph 0029, line 2; “It should be noted, however, that the present teachings could be applicable to any appropriate imaging device, such as a C-arm imaging device” at paragraph 0027, line 7).
Regarding claim 17, Helm et al. discloses a tangible, non-transitory, computer-readable storage medium having stored thereon a computer program which can be loaded directly into a memory unit of a control unit (“The computer-readable media can be any available media that can be accessed by the computing system 22 and can include both volatile and non-volatile media, and removable and non-removable media. The computer-readable media can include, for example, computer storage media and communication media. Storage media includes, but is not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, Digital Versatile Disk (DVD) or other optical disk storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to store computer-readable instructions, software, data structures, program modules, and other data and which can be accessed by the computing system 22” at paragraph 0035, line 3) of a conical beam computer tomograph, in particular a C-arm X-ray device (“x-ray computed tomography (CT), including cone beam CT (CBCT) and in other imaging methods using an x-ray source” at paragraph 0029, line 2; “It should be noted, however, 
Regarding claim 18, Helm et al. discloses a tangible, non-transitory, computer-readable storage medium having stored thereon program sections which can be read in and executed by a computer unit (“The computer-readable media can be any available media that can be accessed by the computing system 22 and can include both volatile and non-volatile media, and removable and non-removable media. The computer-readable media can include, for example, computer storage media and communication media. Storage media includes, but is not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, Digital Versatile Disk (DVD) or other optical disk storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to store computer-readable instructions, software, data structures, program modules, and other data and which can be accessed by the computing system 22” at paragraph 0035, line 3)in order to perform the method according to claim 1 when the program sections are executed by the computer unit.
Regarding claim 19, Helm et al. discloses a method of medical imaging for representing a 3D volume with at least one foreign object introduced into a tissue (“The present teachings provide a computer-implemented method of implant detection includes receiving a three-dimensional (3D) image of an anatomy portion of a patient 
providing a 3D volume containing voxels of the at least one foreign object and voxels of tissue surrounding the at least one foreign object (“By rotating the x-ray source and the detector around the subject 14, a plurality of 2D projections of the region of interest is acquired at block 500 of FIG. 7. The projections can be processed by CBCT reconstruction software to obtain the 3D image of the corresponding anatomy of the subject 14” at paragraph 0056, line 4; the anatomy includes the implant as shown in Figures 5A-5F); 
identifying the voxels of the at least one foreign object by application of a processing rule (“To determine whether a cluster of voxels is an artifact of an implant (i.e., an implant candidate), such as a metallic or ceramic screw or other implant, 
segmenting the voxels of the at least one foreign object from the voxels of the tissue surrounding the at least one foreign object while maintaining the 3D volume (“Based on the comparison, voxels potentially related to an implant artifact are selected on a CT slice at block 506 and grouped into an implant candidate (or artifact candidate for an implant) at block 508” at paragraph 0057, line 35); 
generating a synthetic volume from a residual volume and the volume of the at least one foreign object (“A stylized, CAD, graphical or other image of the selected implant 200' can be overlaid and registered with the determined orientation and location on the CT slice at block 514, as also shown in FIG. 6. The image of the selected implant can be rendered in a selectable color and with a selectable degree of transparency at block 516” at paragraph 0057, second to last sentence); and 
representing the synthetic volume on a display device using a windowing system (“If an implant is identified, then the image of the implant overlaid on a CT slice, such as in FIG. 6, can be shown on the display at block 620. The user can be prompted to either accept or reject the overlaid implant image at block 606. If the user accepts the implant image, the implant image can be saved at block 608. If the user rejects the implant 
wherein the positions and/or orientations of the foreign objects, of the individual foreign objects (“A stylized, CAD, graphical or other image of the selected implant 200' can be overlaid and registered with the determined orientation and location on the CT slice at block 514, as also shown in FIG. 6. The image of the selected implant can be rendered in a selectable color and with a selectable degree of transparency at block 516” at paragraph 0057, second to last sentence) or of the individual foreign object components with respect to one another are represented.
Helm et al. does not explicitly disclose that each individual foreign object comprises at least one individual foreign object component.
Stayman et al. discloses a method in the same field of endeavor of metal artifact detection in which each individual foreign object comprises at least one individual foreign object component (“a unilateral two-component polyaxial screw” at paragraph 0093, line 3), the method comprising:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the individual component identification as taught by Stayman et al. in the system of Helm et al. to be able to therefore accurately identify the positioning of each component relative to the patient’s anatomy for better visualization and evaluation of the image data.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Helm et al. and Stayman et al. as applied to claim 1 above, and further in view of Helm et al. (US 2020/0297425, hereinafter Helm ‘425).
The Helm et al. and Stayman et al. combination discloses the elements of claim 1 as described above.
The Helm et al. and Stayman et al. combination does not explicitly disclose that the method is carried out by learning algorithms. 
Helm ‘425 teaches a method in the same field of endeavor of implant segmentation, wherein the method is carried out by learning algorithms (“The image data may also be used for viewing a location and orientation of the screw 150, when in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the machine learning segmentation as taught by Helm ‘425 in the system of the Helm et al. and Stayman et al. combination to automatically identify the shape of the imaged implant for subsequent processing.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Helm et al. and Stayman et al. as applied to claim 3 above, and further in view of Bal et al. (“A radial adaptive filter for metal artifact reduction”).
The Helm et al. and Stayman et al. combination discloses the elements of claim 1 as described above.
The Helm et al. and Stayman et al. combination does not explicitly disclose that the segmentation of the at least one foreign object into individual foreign objects and the segmentation of the individual foreign objects into individual foreign object components take place using a structure tensor.
Bal et al. teaches a method in the same field of endeavor of metal artifact processing, wherein the image processing take place using a structure tensor (“The filter is of Gaussian type and anisotropic by design. The two widths of the filter adapt to the size and orientation of the local structure tensor at each pixel” at section 2, line 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the artifact filtering as taught by Bal et al. in .


Response to Arguments

	Summary of Remarks (@ response page labeled 8): “However, contrary to the explanation on page 9 of the Office Action with regard to Claim 2, Helm does not appear to teach or suggest any second segmentation step of segmenting an identified foreign object into individual foreign objects. To the contrary, Helm discloses only a single step of identifying a single implant (e.g., a pedicle screw) and overlaying an image of the implant determined to best match the entire artifact. Helm, FIG. 6 and { [0055]. Helm does not teach or suggest any type of second segmentation that identifies two different individual foreign objects based on a radiological artifact.”

	Examiner’s Response: The step of identifying artifact voxels represents segmenting voxels of at least one foreign object from the voxels of the surrounding tissue, as this includes voxels belonging to any implant.  Looking at Figures 4-6, there are pairs of pedicle screws, each corresponding to a blooming artifact.  The subsequent step of grouping the voxels therefore corresponds to segmenting into individual foreign objects. In Figure 6, one of the implants is identified by the overlay, while the second 

	Summary of Remarks (@ response page labeled 9): “Stayman does not cure this deficiency in Helm, alone or in combination. Stayman is generally directed to an imaging system for processing image data of an object containing a component, such as a screw. Stayman, Abstract and {[ [0093]. Stayman discloses the construction of an objective function for modeling one or more components visible within an image. Stayman, q{ [0041]. In one example, a modeled implant may be a two-component polyaxial screw. Stayman, {| [0093]. However, although Stayman may disclose a single segmentation step (e.g., modeling the two components making up a two-component screw as cited in the Office Action), Stayman still does not disclose a further step of segmenting individual objects into components thereof. Because Helm only discloses a single segmentation of an implant from surrounding tissue as discussed above, the combination of Helm and Stayman at most discloses two segmentation steps. Neither Helm nor Stayman provides any motivation for implementing a third segmentation step. Therefore, Helm and Stayman, alone or in combination, fail to teach or suggest at least “segmenting, in a third segmentation step, the individual foreign objects of the at least one foreign object into the individual foreign object components of the individual foreign objects,” as recited in amended Claim 1.”




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662